ON REHEARING
PRICE, Judge.
A rehearing was granted by the Court in this matter on appellants’ application complaining of this Court’s finding that they had been afforded a contradictory hearing in the district court on their motion to dismiss the Department of Highways’ expropriation petition.
We have reviewed our holding in the original opinion in this case and have come to the conclusion that the minutes of the trial court and the wording of the written judgment of the Court were given too strict a construction. The proceeding in the district court on May 29, 1967, was nothing more than an argument on the pleadings filed, and no opportunity was given appellants to present evidence in support of their contentions. This was not a contradictory hearing as contemplated by the provisions of LSA-R.S. 48:447.
It is therefore ordered that the judgment in this case be vacated and set aside and the case be remanded to the Honorable First Judicial District Court in and for the Parish of Caddo, State of Louisiana, for further proceedings consistent with this opinion and in accordance with law.